WAIVER AND AMENDMENT NO. 1 TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT THIS WAIVER AND AMENDMENT NO. 1 (this “Agreement”) is entered into as of April 15, 2009, by and among BEST ENERGY SERVICES, INC (f/k/a HYBROOK RESOURCES CORP.), a corporation organized under the laws of the State of Nevada (“Best”), BOB BEEMAN DRILLING COMPANY, a corporation organized under the laws of the State of Utah (“BBD”), and BEST WELL SERVICE, INC., a corporation organized under the laws of the State of Kansas (“BWS”) (Best, BBD and BWS, each a “Borrower”, and collectively “Borrowers”), the financial institutions party hereto (collectively, the “Lenders” and individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the “Agent”). BACKGROUND Borrowers, Lenders and Agent are parties to that certain Revolving Credit, Term Loan and Security Agreement dated as of February 14, 2008 (as amended, restated, supplemented or otherwise modified from time to time, the “Loan Agreement”) pursuant to which Agent and Lenders provide Borrowers with certain financial accommodations. Borrowers have requested that Agent and Lenders (x) waive certain Events of Default set forth on Schedule 1 attached hereto that have occurred and are continuing (the “Existing Defaults”) and (y) amend certain provisions of the Loan Agreement as hereafter provided, and Agent and Lenders are willing to do so on the terms and conditions hereafter set forth. NOW, THEREFORE, in consideration of any loan or advance or grant of credit heretofore or hereafter made to or for the account of Borrowers by Agent or Lenders, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Definitions.All capitalized terms not otherwise defined or amended herein shall have the meanings given to them in the Loan Agreement. 2.Waiver.Subject to the satisfaction of Section 4 below, Agent and Lenders hereby waive the Existing Defaults.Notwithstanding the foregoing, the waiver of the Existing Defaults set forth above does not establish a course of conduct between Borrowers, Agent and Lenders and the Borrowers hereby agree that Agent and Lenders are not obligated to waive any future Events of Default under the Loan Agreement or the Other Documents. 3.Amendment.Subject to the satisfaction of Section 4 below, the Loan Agreement is hereby amended as follows: (a)Section 1.2 of the Loan Agreement is hereby amended by (x) deleting the defined terms “Eligible Equipment”, “Eligible Rig Fleet Equipment” and “Equipment Advance Rate” and (y) amending the following defined terms to read in their entirety as set forth below: “Advance Rates” shall mean, collectively, the Receivables Advance Rate and the Cash Collateral Advance
